F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          MAR 18 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk


    LAVAUGHAN MADDIX,

                Petitioner - Appellant,

    v.                                                  No. 02-3232
                                                 (D.C. No. 01-CV-3266-RDR)
    UNITED STATES OF AMERICA;                            (D. Kansas)
    (FNU) RAY, Warden, USP-
    Leavenworth,

                Respondents - Appellees.


                            ORDER AND JUDGMENT            *




Before LUCERO , McKAY , and BALDOCK , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Petitioner LaVaughan Maddix, proceeding pro se, appeals from an order of

the district court dismissing this action ostensibly brought pursuant to 28       U.S.C.

§ 2241. We affirm.

       In 1995, Mr. Maddix was convicted by a jury in the United States District

Court for the Western District of Missouri of being felon in possession of firearm.

He was sentenced to 327 months’ imprisonment, 5 years’ supervised release, and

a special assessment of $50.00. His conviction was affirmed on appeal.            See

United States v. Maddix , 96 F.3d 311, 316 (8th Cir. 1996).

       Three years later, Mr. Maddix filed a motion in Missouri under Fed. R. Civ.

P. 12(b)(6). The court construed the motion as one filed pursuant to 28          U.S.C.

§ 2255 and denied it as time-barred under AEDPA. The same court also denied

Mr. Maddix’s later motion seeking permission to file a successive §           2255 motion.

       Mr. Maddix then filed this §      2241 petition in the United States District

Court for the District of Kansas.   1
                                        In his petition, he alleged that he   was seeking

relief from final judgment. He contended the judgment was void because the

court lacked subject-matter jurisdiction over his crime as the government had

failed to prove it had jurisdiction over the land and property where the crime took

place, thus violating 40 U.S.C. § 255. Mr. Maddix asserted that the government


1
       Mr. Maddix is currently imprisoned in the United States Penitentiary,
Leavenworth, Kansas. His § 2241 petition, thus, was properly filed in the Kansas
federal district court. Bradshaw v. Story , 86 F.3d 164, 166 (10th Cir. 1996).

                                               -2-
was required to comply with § 255 in addition to proving that the gun had

traveled in interstate commerce, a fact he does not contest. He further alleged

counsel was ineffective by not raising this argument on appeal and the trial court

violated Apprendi v. New Jersey, 530 U.S. 466 (2000) .

       The district court denied relief, holding that Mr. Maddix was not seeking to

attack the execution of his sentence, but rather was attacking the validity of his

conviction, an action not permitted under §         2241. The court construed the

petition as one seeking relief under §    2255 . Thus construed, the court determined

the issues were without merit and §      2241 was not available as alternative means

of obtaining habeas relief when §     2255 was no longer available.

       We have reviewed Mr. Maddix’s brief, the record before us, and the

applicable law. In light of our review, we AFFIRM the judgment of the United

States District Court for the District of Kansas for substantially the reasons stated

in its order of May 31, 2002.    The mandate shall issue forthwith.



                                                           Entered for the Court



                                                           Monroe G. McKay
                                                           Circuit Judge




                                              -3-